*674ORDER
PER CURIAM.
Frederick Shears (Movant) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing.
A jury convicted Movant of one count of first-degree robbery in violation of Section 569.020 RSMo 1994. The trial court found Movant to be a prior and persistent offender, subject to an extended term of imprisonment, and sentenced Movant to fifteen years in the Missouri Department of Corrections to be served consecutively with a sentence that he was already serving from the City of St. Louis. Movant appealed the judgment of his conviction and sentence and this Court affirmed. State v. Shears, 62 S.W.3d 443 (Mo.App. E.D.2001). Movant thereafter timely filed his pro se and amended motions alleging ineffective assistance of his trial counsel and appellate counsel, pursuant to Rule 29.15. This appeal follows the denial of Movant’s motion without an evidentiary hearing. We affirm.
In his two points on appeal, Movant argues the motion court’s denial of his motion without an evidentiary hearing was clearly erroneous because both his trial counsel and his appellate counsel were ineffective, and but for this ineffectiveness, the outcome of his trial and direct appeal would have been different. Movant specifically argues that: 1) his trial counsel failed to object to the State’s improper closing arguments regarding the victim’s identification of Movant at a police lineup; and 2) his appellate counsel failed to raise as an issue on direct appeal the State’s improper closing arguments regarding Movant’s changed appearance at trial. Movant contends that he was prejudiced by his trial counsel’s and appellate counsel’s inaction and is entitled to an eviden-tiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment. We affirm the judgment pursuant to Rule 84.16(b).